Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed on 12/07/2020.
Claims 1-15 have been allowed.
Claims 10-12, 14 and 15 been amended.
Response to Arguments
Claim Rejection Under 35 U.S.C. §112:
On page 7 of Applicant’s Remarks, filed on 12/07/2020, Applicant states that “Claims 10-15 were rejected under 35 U.S.C. § 112(b) as allegedly indefinite. Applicant has amended Claims 10-12, 14, and 15 to overcome the rejection.” Examiner has corroborated the amendment to claims 10-12, 14, and 15 and therefore, the claim rejection under 35 U.S.C. §112 has been withdrawn.
Claim Rejection Under 35 U.S.C. §102:
Applicant’s arguments, see pages 7-8, filed 12/07/2020, with respect to the rejection(s) of claims 10-15 being rejected under 35 U.S.C. § 102(a)(1)/102(a)(2) as being anticipated by Lesso, U.S. Patent Application Publication No. 2014/0112500 (hereinafter, “Lesso”), have been fully considered and are persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please see Office Action filed on 09/10/2020 for Reasons for Allowance regarding claims 1, 7 and 8.
Claims 2-6 are also allowed as they further limit allowed claim 1.
Claim 9 is also allowed as it further limits allowed claim 8.
Regarding claim 10, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 10,
“…calculating a relative gain between a first signal generated from a first signal path and a second signal generated from a second signal path, comprising: using a correlation function of the first signal and the second signal to compute the relative gain such that the relative gain is substantially unaffected by a difference in offset between the first signal and the second signal.”
Claims 11-15 are also allowed as they further limit allowed claim 10.
The closest prior art references that were found based on an updated search.
Vainsencher US 2009/0160552 - Amplification circuit for stereo applications, has linear interpolator to output sampling rate converter (SRC) output signal in which sampling rate is greater than sampling rate of interpolator output signal by SRC factor.
Hansen et al. US 2006/0103458 - Digital audio system has delay adjustment circuit that increases delay of edge of pulse width modulated signals following start sequence and decreases delay following stop sequence.
Heineman et al. US 2013/0088294 - Method for attenuating non-linear noise in open-loop amplifier, involves obtaining amplified version of source signal by 

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1, 7, 8 and 10; therefore claims 1-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/RAUL J RIOS RUSSO/Examiner, Art Unit 2867